


110 HR 6250 IH: To revise the short title of the Fannie Lou Hamer, Rosa

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6250
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To revise the short title of the Fannie Lou Hamer, Rosa
		  Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments
		  Act of 2006.
	
	
		1.Short titleSection 1 of the Fannie Lou Hamer, Rosa
			 Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments
			 Act of 2006 (Public Law 109–246) is amended by striking and Coretta
			 Scott King and inserting Coretta Scott King, César E. Chávez,
			 Barbara C. Jordan, William C. Velásquez, and Dr. Hector P.
			 Garcia.
		2.Conforming
			 amendmentsParagraphs (7) and
			 (8) of section 4(a), and section 13(a)(1), of the
			 Voting Rights Act of 1965 (42 U.S.C.
			 1973b(a), 1973k(a)(1)) are each amended by striking and Coretta Scott
			 King and inserting Coretta Scott King, César E. Chávez, Barbara
			 C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia.
		3.ConstructionTitle I of the
			 Voting Rights Act of 1965 (42 U.S.C.
			 1973 et seq.) is amended by adding at the end the following:
			
				20.A reference in this title to the effective
				date of the amendments made by, or the date of the enactment of, the Fannie Lou
				Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan,
				William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act
				Reauthorization and Amendments Act of 2006 shall be considered to refer to,
				respectively, the effective date of the amendments made by, or the date of the
				enactment of, the Fannie Lou Hamer, Rosa Parks, and Coretta Scott King Voting
				Rights Act Reauthorization and Amendments Act of
				2006.
				.
		
